DISMISS and Opinion Filed November 1, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00571-CV

   VISTA FORRENT, LLC, AND 3019 SOUTH BOULEVARD, DALLAS,
                       TEXAS, Appellants
                              V.
               CITY OF DALLAS, TEXAS, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05159

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Before the Court is appellants’ unopposed motion to dismiss the appeal

without prejudice. We grant the motion and dismiss the appeal without prejudice.

See TEX. R. APP. P. 42.1(a).




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE
210571F.P05
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 VISTA FORRENT, LLC, AND 3019                   On Appeal from the 134th Judicial
 SOUTH BOULEVARD, DALLAS,                       District Court, Dallas County, Texas
 TEXAS, Appellants                              Trial Court Cause No. DC-20-05159.
                                                Opinion delivered by Justice
 No. 05-21-00571-CV           V.                Reichek, Justices Osborne and
                                                Pedersen, III participating.
 CITY OF DALLAS, TEXAS,
 Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
without prejudice.

      Subject to any agreement among the parties, we ORDER that appellee City
of Dallas, Texas recover its costs, if any, of this appeal from appellants Vista Forrent,
LLC and 3019 South Boulevard, Dallas, Texas.


Judgment entered November 1, 2021.




                                          –2–